Citation Nr: 1440127	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-12 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active duty service from July 1978 to July 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).   


REMAND

The Veteran contends that he developed a psychiatric disorder as a result of events during his active military service.

A longitudinal review of the record showed that the Veteran's service treatment records were negative for any diagnosis of or treatment for any acquired psychiatric disorder.  Service personnel records reflect that the Veteran served in the Army as a cannon crewman, as well as a motor transport operator and was stationed at Fort Sill in Oklahoma from July 1978 to November 1980 and in Korea from December 1980 to June 1981.

The Veteran has consistently alleged the following in-service stressors: (1) witnessed shooting incident at rifle range in 1981 while stationed at Camp Casey in Korea; and (2) survived a tornado while out in the field with unit in 1979 while stationed at Fort Sill in Oklahoma.

Post-service VA treatment notes dated from 2006 to 2013 showed treatment for posttraumatic stress disorder (PTSD) due to events in service, depression, schizoaffective disorder, and seizure disorder.  The Veteran was afforded a VA PTSD examination in September 2012.  After reviewing the claims file and examining the Veteran, the examiner diagnosed schizoaffective disorder, determined that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM-IV, and found that the Veteran's two established stressors were not adequate to support a diagnosis of PTSD.  The examiner further opined that the Veteran's mood disorder and psychotic disorder were not related to his military service and noted it was "not at least as likely as not that his symptoms are related to the military experience." 

As an initial matter, the Veteran has repeatedly reported that he receives disability benefits from the Social Security Administration (SSA) for a psychiatric disorder.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO must attempt to obtain these records.

The claims file also reflects that the Veteran has received VA medical treatment for his claimed psychiatric disorder from the VA Medical Center (VAMC) in Durham, North Carolina.  However, as the claims file only includes treatment records from that provider dated up to September 2013, any additional records from that facility should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the claims file.

Finally, the September 2012 VA medical examination is inadequate for purposes of determining service connection.  Conclusions reached by the September 2012 examiner do not constitute a complete rationale.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical examination and opinion are provided which adequately addresses the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's pertinent VA treatment records, to include all treatment records from the Durham VAMC dated from September 2013 to the present.  The RO must also contact SSA for the purpose of obtaining all documentation associated with the Veteran's award for SSA disability benefits.

If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The RO must afford the Veteran a VA psychiatric examination to determine whether any current or previously diagnosed psychiatric disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must be informed that the in-service stressors established by the record include: (1) witnessed shooting incident at rifle range in 1981 while stationed at Camp Casey in Korea; and (2) survived a tornado while out in the field in 1979 while stationed at Fort Sill in Oklahoma.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must render a diagnosis for any psychiatric disorder found.  In so doing, the examiner must specifically comment upon the diagnoses of PTSD due to events in service, depression, schizoaffective disorder, and seizure disorder reflected in VA treatment notes of record, especially VA treatment records dated in April 2006 and November 2007, as well as the findings contained in the September 2012 VA examination report.  

Additionally, the examiner must opine as to whether any found psychiatric disorder is related to the Veteran's military service, to include the two established in-service stressors discussed above.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify whether there is a link between the current symptomatology and either of the in-service stressors established by the record.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, taking into consideration all relevant evidence associated with the evidence of record since the January 2013 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



